As noted in the majority opinion, a plaintiff, in order to prevail in a legal malpractice action, must show (1) an attorney-client relationship giving rise to a duty, (2) a breach of that duty, and (3) damages proximately caused by the breach.Krahn v. Kinney (1989), 43 Ohio St.3d 103, 538 N.E.2d 1058.
As to the first of these requirements, there can be no doubt. In fact, Canady not only retained the professional services of Shwartz in the common pleas court where the alleged malpractice was supposed to have occurred, but he also retained his services during subsequent appeals to the court of appeals and to the Supreme Court of Ohio.
As to the second requirement set forth in the Krahn case, there is substantial doubt. In the first place, the record is devoid of any evidence of a breach of duty. A tactical election not to call a particular witness to the stand, for one reason or another, is hardly tantamount to legal malpractice, and in this regard, Canady failed to provide any expert testimony that Shwartz did not exercise the knowledge, skill, and ability ordinarily exercised by members of the legal profession acting under the same or similar circumstances. See Bloom v. Dieckmann
(1983), 11 Ohio App.3d 202, 11 OBR 298, 464 N.E.2d 187.
But assuming, nevertheless, that a genuine issue of fact did exist as to whether Shwartz's representation of Canady constituted negligence, there is not as much as a mild hint in the record of a reasonable probability that *Page 749 
Canady's conviction was traceable to such alleged negligence. While a reversal of the conviction was not necessarily indispensable to Canady's cause of action, he was at least required to present some facts to suggest that his damages were caused by the alleged breach of duty. In fact, in some jurisdictions, he would be required to allege his innocence.
A legal malpractice action, with all of its implications, must be based upon something more substantial than a lost cause or unfavorable verdict, but upon the record presented herein, and after considering the fundamental rules which must be applied to summary judgment motions, I nonetheless perceive no valid reason to perpetuate this controversy. Hence, I would affirm the judgment of the court of common pleas.